i Re Ne, a ee ee eeg ees Ee eee -—

Case 7:14-cr-00020-MFU Document 357 Filed 09/03/20 Page 1of3 Pageid#: 2949

CLERK'S OFFICE U.S. DIST. COURT
AT ROANOKE, VA
FILED
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF VIRGINIA SEP 03 2020

ROANOKE DIVISION ney cre CLERK
BY: '

UNITED STATES OF AMERICA )
)
) Civil Action No. 7:14-cr-20
v. )
)
TRIVIA MARTIN ) By: Michael F. Urbanski
) Chief United States District Judge
)

On March 10, 2015, following a guilty plea, Trivia Martin was convicted of one count
of conspiracy to possess with intent to distribute heroin, cocaine, and cocaine base and
sentenced to a term of 18 months imprisonment, to be followed by a 3-year term of supervised
release. ECF No. 212. After Martin was convicted, it came to light that a federal task force
officer, Craig Frye, who was involved in Martin’s case, had failed to disclose Giglio! materials
in other cases. ECF No. 301. The United States moved to disclose to Martin and other
defendants in whose cases Frye was involved grand jury materials and any other materials
relevant to their cases. Id.

The court entered an order appointing the public defender to represent the defendants
in whose cases Frye was involved and also entered an order allowing the United States to
disclose the materials related to their cases. ECF Nos. 303, 318. The materials were to be
reviewed by the United States and defense counsel to evaluate whether the defendants should

seck collateral review of their convictions. ECF No. 318. In Martin’s case, the federal public

 

" Giglio v. United States, 405 U.S. 150 (1972).
 

Case 7:14-cr-00020-MFU Document 357 Filed 09/03/20 Page 2of3 Pageid#: 2950 ~

defender withdrew from representing Martin because of a potential conflict of interest and
attorney Paul Scott De Bruin was appointed to represent her. ECF Nos. 340, 342.

On April 28, 2020, De Bruin moved to withdraw from the case, asserting that he had
reviewed the actions of officer Frye and determined that the failure of the United States to
turn over the material prior to Martin’s guilty plea would not have affected the decisions made
in her case and would not have affected the outcome. De Bruin pointed out that in Martin’s
case, the United States had requested a Giglio questionnaire from Frye, which included
questions about prior convictions, disciplinary actions and information regarding his
credibility with other law enforcement agencies. Frye completed the questionnaire and
provided untrue answers in response to several questions. ECF No. 350 at 3-4. Nevertheless,
De Bruin did not believe that any of the evidence would have been admissible under the
Federal Rules of Evidence. Id. at 4.

De Bruin next considered the extent to which Frye was involved in Martin’s case. He
noted that Frye did not interrogate Martin, and the other actions he took, such as evidence
collection and surveillance, were corroborated by other officers whose credibility was not
questioned. In addition, it was not clear that Frye’s testimony would have been needed if
Mattin had gone to trial rather than pleaded guilty, because the case against Martin was based
on the results of a seatch warrant, surveillance, and her confession. Id. at 4-5. De Bruin
concluded that Martin would not have been entitled to post-conviction relief based on the
misleading answers Frye gave on the Giglio questionnaire. Id. at 5. On June 1, 2020, De Bruin

filed a motion to amend or cortect the motion to withdraw for the putpose of noting that he
Case 7:14-cr-00020-MFU Document 357 Filed 09/03/20 Page 3o0f3 Pageid#: 2951

sent a copy of the motion to Martin at the address of 813 Dale Avenue, SE, Roanoke, VA
24013. ECF NO. 353.

No response was filed to De Bruin’s motion to withdraw and the court finds that De
Bruin fulfilled his obligation of assessing whether Martin should seek collateral review of her
conviction. Accordingly, the court finds that the motions to withdraw, ECF Nos. 350 and 353,
are GRANTED and De Bruin is terminated as counsel in this case.

It is so ORDERED.

Entered: O -—O3 -QODO
(al Wichach F Uctershi

Mich ‘ Urbanski
Chief United States District Judge
